775



     OFFICE        OF THE    ATTORNEY     GENERAL       OF TEXAE
                                 AUSTIN




ROE.coo.t. CCQ
st8t0 maith or&r,
Au&in, Tam.
D-r sir:




                                           u nlq u o   8p r o lm   dhumn
                                                  subjoo$ or prop-
                                            18 tll*
                                           in this Stat*.




            Yaah a    7 0r 0~uea t.du s to    & Tir e    pu    o o a o o r a lng
th e jurlrulotl~        0r   the stbte    Boor& 0r Emalth ln ro8poC
Hon.     Coo.       ‘(1. Cox,    Pago    8


to tho jmbllrahiibition     oi the iaxaaenrb 8~47 of what
la knzua a8 the “mwslilo~     turt:. babp and al& tha
proper autharitle8   to nhiah the mattor should be reraxrod
ln th elbaonoa af oortrol ia m       bepartwnt.

                m       r60t8,      68 008 rmh              in 7~     lettrr, 6m
~nuaual,         an4  the queatlon  rai684                  Is 0r rir8t ingraraloa
ln thl8         rtatm insorar   66 w har6                   b66n abletcP aaoor%6h.

                18 1026 a oblld               with 8bmmul           rkin we8 barn   to




                 Tha $ztcaaq waa than loaned tar exhibition
puryoaa8 ta an lndlrldual  rko ha8 now arkma tlm Tax68
Stat0     Boor4       Or    m6lth       iOr    iII~O~tfC$B      OO~~00rUine   th6   pro-
ct.3rir.g 0r        I i~~lt       ror *an lduoatlona& lzhibLt*                0r tan
husaa 8yoainm.
                mix        qtuatlou       are worded 68 r0ib88
                l    l l    a,   tho   qus8tion  6riao8 88 to whether
         vo ham authority               to zorbld the lxhlbltlan  OS
         thi8       8~IO0tiB,       *. * ?

                q.   VOUld 6~B&iOt6,                   in th0 8sOOld BlbCO,
         youx    o~lnlan  a6 to *her6                suph  aatterr 8boula


          It 1~ probable th6f w me oontronted bore with
an artrwrio 0688 oi lohth7o618 or il8h-#kin   dir6668 nt birth.
soa *Dlaea6es   0r th8 skin* by Stelw6gun,  p. 3311 *ma
'Alll@ol    307' -'A C866 of Xohtbyoair- by 0. 11. fez,
Jar. Cutan, Di8.     1084 p. 99; a04 w10 Wan r;ah* 0r
Tenneano* by Ym~611; tauforilb       Lkd. X6w8, 28W, p. MS.
           At thm adset  u. riah to goint ait that tharo   is
nsltlwr oaaa mx statutory    16V ccrlatlw to 6 p68urV6&
iohthyosi8   spoolim~a. Bat rar legal pur20608 cur 8ubjoet
nattot rbii8 n6ttuall7   Into the mmn oatogor7 66 a0natrou8
bfrth8,   an4 wo h6ve bean abla to rind.8 in ram 066.8
doallngrith lrrmplaaof                        trratologl.

             m00,in tb 6mh        ldfti0fi or hi8 t0hi0 *p r in-
alpler     end Fraa,tlaeo of Obatotrlo8w, QO peea S6B, atrte8r
           "6 ohlld bora ufth 6 daiorslt~ 80.56rkrd that
           it interfem8 alth the geman    OT 1006l 60rrb
           03rJsnt~ Or th0            body    18 ObliOd 6 EODbtOTP
                At     OQcaaa hU             it    S68 8 Qi66W6nCT t0 6hQW l
U$ 6tXa ~S           birth         ior rmtaey.       HzISXS3 v. IWWUXD; 8 Chaa.
      .        *
                But it b68 bean hold that wh6n 6 gore611 h68                                   by
th0       ~bUf'tl1 lX6,rO166 O? rork OX Sirill 60 dbb~t with 6
huwm botl7 or gart of 6 kwa6n                             bodyin    hla       16wfti pO6668-
8106 that it La8 6cc;uirOd 6m                              attribute8         diii67nntl6ting
it fXa 8 i6OTOaOTp60 @U@iting burlil, he                                      6OqUh68 6
rfslf to retain ~o6sr66lc0 of it. 8t 1666t 68 a66in6t
any ~r6oci not lntftled to hara it  dalrored to Mm ror
tb        ;Ur;oc6      of     burial,  b a l
                                           t
                                           ubjoat to any politlto lav
w!dch rOTbib                 it8 Tbt66tiOn Ua66r tb6 ~DTtlOUkX OlrOun-
6t6aC.S.             iloci%i%iR3       ‘I.   %‘liE[a;,     b AUSt.      c.    L.   Et. 106.

                ti     th0     DOOd0~6ti           Y.    6glma     opidO!$,        Color     J\IStiC@
CiTirrithOf t30 E&h CUM                             O? R~btmu6,              *rot01
                OIt     18 id18          t0 8OUtell& in tbs.6 d.36                    tb6t
            tha ~066666ton 0r 6 atum7, or                          6 prepared
                                                                   0r
            Shelton,               Or oi 6 &tax,           O? Othet B6TtS Or a
            hUQM bOd7, i8 Ii800666rli7  ti@BI$Ui$   ii it 18,
            tb I6667 V6lubblO OOl~bOti~     Of 6Il6tCJlldO6l
            @&Idpathological  8peUtinS or prepsratlon8
            rOrmCdb&d fZ6intPtoOd by SOientiflO bodiO8,
            80r0 rOT& 6a 6rO Q6iatbiQO6 ia T%Ol@tiOCC
            Or th0 lb0
                UQCQ the DUthOXit~ Of tM 6bOT6 d6OiSiO68 68 U@
Of tt8       0phiO0   that th0 O?il¶Or8hip66d BO66O66iOll Qf a
ma11-pr086rr6d                spotin                MO d
                                             hu3ma irsak8
                                              ar                 natun*r
       b0 a OR t?@
WOUuno t         t0T~
                   t& lpiXit                 OtX6UJQ16%            Or th
On ttr Otb8T bald, it 633MbrS that 6t O-Oil 1.W th.     OX-
hlbltlo2                            birth QT humn tn6k
           of a jW686rV6& s;ocStXatrS
uoultl ba grohlblt*d 68 OQltt6 boa08 aotd8 bad #II U.aLa*iJ.
la?rlogeneat   ti xbllo  m      mU61IOQIOma67.

        Th6 16~ of this oouatrt nlat%Bg to tba rlf#~ta
Or propextfQX po866861On bl d6.d bodies 18 SU966riZd irr
19 COECTJB Jmas,                    6t p6g6 ll39.           lie quot. brleiln
                  ~@itS                 ia        body lXi-
                                               6 b0.d          only rOT the
             purp0.6           or       buTi.  6a6 pn86rt*t10a     or tb r6-
             sllna       artmr           bar161 664, ln th6 abaeaae 0r
             ltb tUtO.
                     it 06M Ot
                             b 0dfSW.Od                                            Or r Or M Y




                  %O COUrb Of fm.dMi                                  Aj5abiS         Or !?6X68 ;LI th0
aam     0r 083                v. STATB, 1114 s. lr. 635, 6tCt6a whmt H
6OC6pt    66         tha        1.W Of thi8 @tote    O&l propsrtf                              right8 in
d66d   b0d168,                ia tha rOiiOHftIg   i6n@~g61

                Tulle  the badf la not propmrt7  in tha
             u8ua117 rsoognlmd   aoaao 0r the word, yet it
             M7 bo consid6red  68 l Sa t of quasi groropsrt7,
             to   which certain                       pereons         cu17 hat*        rl&?ta,      as
             thSJh6~                6Uti~S            t0 &WTrOra
                                                              tCNDT6 it, &3d
             tb Tl&ht to diSN.6                              of 6 oor;oa              b7 decoat
             M~ltUlW  1!lOhzd68                            the TLght         t0     th.      QO66686iOtl
             Or the body                 ia         tha    8.m    oondition            &      ah.loh
             death le6Y68                    it.-

                  It     i8     bJ$~iOti              t0    IIeUUOthat              the TOMB        COUtiS
would recorfnin propertjrightr                                         in a        pnaenad        ap8o&an~
or   h3386tt 6ar0~6t~~.

                  h r X’I#ing
                           r XVQ                     l    0066id.T.tfOS             Of the 0-a               bW
t0   thO      St6tUtw                   16W Of T-8                    it    IS
                                                                             •p~rMt     tfibt th6
.+.T-eh6@ng                QOtiOllS Or pblfo                            doooao7 arm i6df0.t.~     by
tho r@iiUr~              or the Le~1816tar6                           to laot     6 lam ranotely
6~~lf0.b~.              to th6 pr666ti                      bltU6tlOa.
           A CDT&I1  ~~~@@t~g68b!b Or the Oitii  IStbtUt68
Or   TeX.6 do.6 not disclo8. 6llJ 1.U Wrt6inio45 to thO
oxblbttlon   of the prmermd bodr of l hwaa freak.
           s6 hbV6 6X6?6iE6d tb6 btbt~t68 I-OhtiG t0 thO
juribdlotiO6,   pOw6r 6a6 dUtl68 Of t&O ti@tOdOd   BOatd
Or th0 Stbk,    AwEi     4663 thTUQ$ 4690 68 6MQdOd.
Vermm~a rtnnotated Clr$l $StatuteS, hnd iltd that the7
hero    QO berrinq                  a        thie         quartion.
                  Th0         86m        18         tTW     Or   th6       stata      I)osrd    O? mbOhh&
Hon. -0.            W. Cox, Fag8 8

statutea,Artlclua            4576 tmtqh       458Ic,  a8 armdad,
Yernon~8 Aaaotatod al+11 Statutes.                rhich 88t out tb
pcwbrr an4 &at188 oi th8 Board.
              Th8 quertlon     of th8 eothorlty        ot   ths   St8tb
Board of Eealth over tha rrhibltlaa of ths 80-aall*&
“turtlebabp ham a8o888itated  88 &~~lr8i8 Oi LLul88 2da
through 57 of hrtlolr   4471, (18 saunded, Yeracm~r A;mo-
;!a&6 Cltll Stetutea,   wdoh purteln to vital rtati8-
     . Th4 tltsl Statlrtlr   ~rorlrloa8   02 Art1010 4477
ar8 the neere8t  apprcaoh N* hnvo to positi+* lar in thla
stat8 go+ornfag tE8 paauU0r rituatloa      548 ars 0038idor-
hg.
          Ths %artlr   babp wea born la tto par 1920,
acecrdl.ng to th8 faotr.     At that tti Ruloa 34 tbra&
5'1, ml018    U71,   Reriaeed Ci~ll Statutel, 1925, (Act8
1911, 32nd Leg., eh. 93, and Act8 1917, 35th Lag.,     oh.
1291,     tt0rb     18 ml    r0r00 8d     8ffa.

            Bul88 Z4 to ST wrs rupael8& by Act8 192?, 40th
ZlK.,     18t C. S., p. 116, oh, U, 8 24.
              Rillo8 34a t!zough
                          ?I?, Artlale 4477, Vornoa’8
A-xiotatad Civil Statuter a8 umndod, (Act8 1927, p. ll6
and Aotr 1939, R. B: 614f are no1 tke gortloa of tb   Dan-
ltary oo& relating  to rltal rtatl8tio8.

              At the tlm of the Sirth 8nd death of tin
Vurtle        babp,  6x1108 34, 38 and 40 read ma folla8~
              =Rule 34. To ruport       blrthr.   - All phfrloi8n8,
        surgeons or aooaxohbur8 (nlUwi+or)              *ho pu7 at-
        tool et the birth of a child,  or,              la the abrmoo
        of such 8tkndance,      llthm parent of the obild,
        #hall xw>ort    the faot, togethw      rith all 8tatia-
        tlorl data relating     t&rata, wlthla firm day8
        tron tlm     of tk8 birth,   to the city   OT county
        rugirtrsr a8 here&&after prorldo4 fQT.-

            "&la 35. Undortakmrs to ra;or$ dasth8.-
        Evtw7  per8cm 8otlag t8 unciortakar 8h8ll file
        with ttu przpur reglatrcr  a o8rtlfloat8  of U8oth
        and all gmrssw hrmlehiry    a oofiln o? box in
        t:;?ch to burf the &wl 8h811 bm dwsm& u&or-
         takers.*
Hon. 0~0. w. aox, Page 5


            ‘mllo 40.        DiSpOSing cd b&y.               - Thb body of
       any person whoa8 Abath odours within, or whlah r18y
       be found Aoad within, this St8ts                     shall     not k
       intarred or A8~08itd in 8 vault.                      or     tomb. or

       ho14 t@m~Ol'arily ~adlng                further &iSpOSktiOa,
       for 8 ReriOd     Of EorS         than    SeVO!ltJ-tW0 hour@ after




       iea t@ .0 0 l l ( u a a sr s8o r ~              c u r s).

         Than 18 no lniorreatioa    eubmlttad a s to rhotEar
the birth and doatE of tb     wturt18 babp war0 reported
t0 t&8 proper m%giStrar la OO~Ip11aS08 wlth the teN       Of
tEb old RdOS 34 and 35, lboro quoted.       ?urthwmors, it
is not aisclo8od whether   or not .in oocQlianc8 with Rule
40 8 perdt *for other d~8pOSit~On” of th8 body VIM
obtained la view ot tb@ feat that it was bid ior more
thsa 7% hour8 SftSr death.

           ft   18 U8.1088 t0 S~OUlat~                   Uncut th.8.        aOt8   W!iiOh
ma7 or ma7      not   lmtm    00ourred
                              baok la 1925, but it is our
oplnlon that  unaor the original Biulo 40 and thr pre88nt
MS   Sh (Aoad bodlos) - th8 latter   Word@& @ub@tantia~~
lib  the repealed Rul0 40 - before  ths body of 8 oEifA
born   a rollStar 00tid        bo      18&1~      prO@Omd            8 gWiILit     tould
hare   to be 0btda.d          rroa tb          looal     reg1*trer.
           Ths phraw         *'athor     A18jko81tfoaa la broad enough to
oavar ~roservrtlon for wdioal                 Or lducatlozul ptupo8es
of 8 n~@troU~  btrthr

         tfs aall attoatloa to the >roSsnt Rub a,                                  uti-
010 4477, Yeraoa*s innotated Cl+11 Statutes,rhlah                                  maA8
CD f 0110-S:

           ltilm35b .Red    bodiSS.- SaO. 5. That   ttm
       body  oi any porraa Wj;O88 do&h fxoOM ln tbla
        St8t8, OT rhloh ShSll be tOtUkdaOe& thOrOh,
Hon. aso.              1. Cox, Pa@ T

        rhall          not be iElt4rTed,d8>081t84                   fn   8 VSUlt


        triot,          or bo tw~;or8rll7               held pen-          fir#or




                 w.     8S@&881~     the f#Ot that     in            T8XRS tb         Old it’ll.
10 Slid         th0     JBrOBS,nt BrilS w    Ot ilrtiO18              2dn  Srb        StEitUtq
8dhorit7               to    th8 siteot th4t other diSpO8itiO?I                      or l
OOrQSO          thm burlal         PUt be IMAO.
                 UodOT this           84OtbR       the Stat0 %ard Of Health
atid th8 ~giStr.%rOf                    titd       StatiSticS ha- SUtbTit~
OTO? the AiSp8ittm ai tb   bOdi88 Of ~OnStrOUBbirths,
ana mq la8u8 or mfu.sb to lrsw 8 permit ror tbr pro-
urrntloa               OS    8~OObLOtlS.

                 A8 m hare ~lW1ffl817                    lnatoatd,   w 60 not know
what,      ii         any,    pmnlt     maa obtaiard          in r08p008 t0 th# Al@-
paoltlon              of W       body of tha ltxutlo              baby- in 1926.
                 Ia the present 1aStinOethe iallure                             o?   tb
pamWIt@ rho                 z?im?mi?iod th8       8048l~8d        wturt~8       babp      to
procure ruoh a permit la 1924 woul& not bo materhI   sinoo
tha property right8 o? th8 .ownbr 05 the pn*err*4  lp**1-
mea OSlUMt b0 Ai@tttTbrd 8t this tinw.

                 WS     am not        ptt@Sin&     in    tai8    opinion       UQOR th8
qUS#tiOU              Oi whether
                         Or not the ptUMt8 Of th. "turtlm
babp     era guilt7   oi having tiolatod   A2'tiolS 721, FSnrl
CefS Of TeXbS,      (AC%@ 1911, p. 175; ACtS 19l?, p. 332)
w;-.lo.h ~138 In efieot et tM tim      the aturtlobabp maa
born, ale4 and was pranmd.            Sala pnal prorlhaa
reads 88 fO~OU@t

                 -An7 person         ~30 rhll tlolate                an7 rule        of
         tb           &altary      -Co&ooi U&8 Btaa                rolstin(lto
         Vital          #tEti#ti88,            Or Who Sh8u        i#U     t0    JWfO=
         tmy duty imposed OR him by da                              rules helrla
         rehrmd               too, 8hsll        bo fin@&        not 1088 thanton
                                                                                         --




Hon. a80. w. cox, Paw 5

       nor~or8 than 0a8 hnndrmd dollars. mo8v8r
       ahall ialsoly or rrmdulmatly ?ur~~@h~mnyla-
       t3NtiOa ?Or th8 ~QOSS     Of mrSking M iaOor-
       reot rooord o? 8 birth or d8ath 8hau be ooa-
       ?fnsd     ia    th,   poniteatiary          not   1888   thu QOO
       nor morm than two yearn..
          art1010 4470 &Il88 3& tbroU@l57, da8     nob
oonfor   say jUriSdiOt&   in the Boerd o? Eaalth over                              tba
exhibition    o f l &WSBWWI~ SpSOhM Of hmznn =uO-ttOn.

        Bulas 77 thraPgh Ed, Art1010 U7T, Yoraoa*~ An-
aotato6 Clrll StatutWS, relate to the tr~argortatian o?
dOOa;~d8,    and harm no applloatlo won thb prornt
          .
           Altho~@           the exhibitian of 8            monetrota      birth
ooaatitut8d           a mixiolraaor         ot    ocmaon law,   thorn 18 a0
po81tir8 l.ar in the OrkiUti                     Statutes    o? TOSS rhleh
wool4 Sorb14 much l publio                   aisplq.

           A&iOxb 1 OfthS SW81 cOf&, VSlmOa'#JAZUIOt8tSd
-i&d           StatUk8,         DrO~id881


          "'l'h. d.Sign Of iMOtiry   this Cod8 18 t0
       d8finS ia p x k jpi~g ~8g e lTOr TOf?SUSS Sg 8inSt
       the 1aWS Of thl8 State, alld l??iX t0 @aOh oi-
       ions* lta propr pctn2Wnt.a



           ‘In order thtt the 8-w   or wXl81 xar in
       ?orM in this Stata m87 be a-lot.    dthh   it-
       eel?, and that 00 sy8tam of roroigp laws, writ-
       ton or umrlttoa,                mar b o lgpealod         to      it la
       d#Oh~d           that    no pr8oa shall bo punf~trrd for
       an7 Sot         Or aniS#iOa     ti888  th. DUO 18 mad.
       a mnbX          ofieaab,    d   8 penalty $8 aSflu
       thento          by th     *IrfttM         law o? khi# St8te.'

           Tb PS?i1 aOd8 4088 not UkS th8 lxblbltlon    O?
8 SpOObba O? hUMB &Xi@tr08ttF~~    Qs 8 ?r M k Of a a t- l
  end orrttnn, or prcdae 8 panlty     tharefor. The coda
1 S OXOiUSitO  Or t&S OWWI   km,  a06 l BI.bdO~MOZ 8s
                                                                       --




803.    aao. II. aor, Pe&O 6

oamon 189 la 2ot a siadmmen~              In Teaa today ualra*
ldafInadgIa th* aa.
          Artlole M6, Rnal Cod., deallag             with Indaoont
pPblIastioaa    nn& lx.~~ausea,
                              provldwr
            ‘Ii anf pram shall mala, pabllrh or prIa8
       afirIndooont 81&dobroonr D-t, pfOtUr8 Or
       nitton oomoaltlon maniteatl~  deslcaod to
       corrupt tin-zsarala or




             Ithaa~enhUthatthrrard8~ob~ano                        ud
Indaosn$ aUbftionm   es use& in hstiale 526 1uana UI lf-
poauun or the parts or the person commonly eonaidere& as
prirata . TfxmlR t. STThTz,19 s. Y. 1004. Thla ltatuta
wada not a??17 to the lzhlbltkm    of a mzznUla& abnorc
cm1 baby, sin08 auoh an lx!iIbltIoD r;uld not bo *obsoano
and Indaoent* nIthIn the eaanlng oi tb   atok.
        ammating   upni the manIns of the aor *tide-
canop the amlrt  In the oaaa 0r BiaD v. 6?.iTE* T OS., A.
578, sso$ 61 s. x. 700; statad:

             lr **T h o a na
                          - tha~,
                                pr*+*ilw                  ateto
       of pub118 morality at tb partloular    pdod,     -
       mom largaly than any athor OM thlq detemlne
       what tha dtvceaoy en6 Iadeoenoy oi that partim%-
       ler day an& ipzmraltloa   #ball bo. Many thInga
       ragasdol  (by law 88 well 88 bv ~oular   oginloa)
       l hundru& years ago am beingIndaaaat ara not
       so regard84    ww;   be   on the   otlmr   baa&,   tha
       greaont   age hea daralopad    daa~aolra     and   iadOo@n-
       de8   untaom   to or obmmoa        by au    r0rmm0n.-




            lIs0a a b c ul,
                          o o ll**, p Eta Io lQ o r sur g a o n
       8h a u b  tImW#& Or p @ dtte&      t0 SeCOivS a a r
       d8a4 haman body uatil bond shall hto baea sir-
       la am ~rwlaea  by law, aa& whomaror ahall MU
loll,080. w. aa,            ~a@      10


     or bum any auah bodies or Ln ~~treftio                                  In
     tha same or rhall tranarcx      oomof,                         ox x<
     G*tae              traasaittaa        or ronvsyead, any wa
     body to any plaoo outsMa                 the stat0 shall be
     iin84     not lxoarding two hundral $eoo.oo) 401.
     1arB or ba impria0oaa not *x000     nig two par8
     Is Jail.*  (Uadaraeorin~ ours)
              The ltilbltioa          sf   l   p r a r sna l
                                                           4pcoima         of 8
monrtroU8 birth   Is not tantawwt                   to traffloking          In
dea4 bodloa rithin   the prohlbltlon                    of tha Poral       t&at-
ut8.

              Tb wra ltrdfIo* hma a pertoat                          olaar     an4
6eriaita      marnlag of ito owa at law.
              UomI~r’8       Law Dfotionsrr.         Ra~le8’ 3rd ldltlan,
doflnas      tmrflo      as r0u0S08
              la o a a a - 08;
                         trsdo;    sale ox oxohm@    0r m*lc
       obradlao,            aoney an& tbo like.
                        bill@,                     The pass-
       Ina. of goods or ofm5oditlaa      Srom oa* p*rson  to
       a no th e r for lO l;iuIrrloat  in pod8 rp timer;
       -4     a tralrl0k.e          is on0 rho trdfioa             ax l traa-
       or, a nerohant."   &L!?IORf.                lt.Z’l’~~Alt,     44 Ohio
       Stat., 615, ll It. h'32l.v
              SOS r0m3dly           eaasm      rob limllar       dafInltIcma         Of
~trartlr~t
      PZG?LX v. DURl'GRD, R?O If.?. 10, 100 X.R. 435, 434t
      TIXR v. lzoU?t, 77 So. 633, 5%    74 Fla. 4lT
      RGBIX GGODFXLLCW (D. C., z38h.j u) -4.    (2df eer,oea~
       iw.xu     1. ROWDRLLI,              160 X.1.8.      me,      767.

         It Is wtrwmly   &arbti\ll Wmt the lxhIbi8lon    of
a wll-prSSOmO&   apoo&an 0r huwa ~lformatlonroul&
asmut to aa sot Injurlws   to the >ublIo health,   ao aa
to ooaatltuto l jmblIa mIaano0,  although tU8    ma14 bo
a quaatlcm af raoa in thm ha$ umlysIa.

              Artfole     69U, Faaal Co&, provider;
              dower         shall     oarrr     on an      traffe, burf-
       noam or oaeupation, Iajurlcua                    r o the health of
       tboam who realdo in the rioinity,                    0~ lurr8r
                                                                                     785




Hon.    000.     V.    Cox,    Pago   11


       w     mabatamo   wbleh          ho     that     dfaot to rwmln
       or   pnniaeo   la h&            oaaoaaion,        shall        bo fin@&
       a*  1888 thou tea ( a 10.00)                  nor fmro thaa  00
       hudm& ($100.00) dollars.                       zaoh da7 IO 0
       80gsw0          0rr~80.-
             no       lrhibltlon      of tbo *trrttlababJI8ml4 not
amouat      to   an eat       &dSl8   ia610    fnjotiou8         to    Irhe pubtir
hmlth.
          lhwlao.   sblotoaa 836 alnrUoarm aubjaot8o?
property,   and an   a06 aonf in 84 to the m&Ioal a has-
moo1 aa laboratory. Thy us 4Iaplapd to ths rablio
in~a a o um  a n& anatoadaal  SOh o Ol8.  T h slturUs   babp
10 4 ~OPIIV, looordLn8 to the hots mbdtka,            sad lta
lxhfbItIon tf0ianot violet0       any statute of #a stat0
ot Taxes that     w have bcon abla to biacwu.
          A atu&t of all tha Oaso an& statutoryauthori-
ties nvoalm that nalthu      unCor t!io oamon lam or uaaar
tho statute8o? tba atata of Texas is the poasoaaIoaoi
~~aarva4       spooLann o iliumalburatlon
                                     n         a g a insth
                                                         to
      . Rirthuaora,   while at ooznoa law than     1s author-
lty to the offoot thst    tb   gubllo lrbibltlon   of a pn-
urn4     nonotrouo birth uoulll amant to a Eiadsluior.
-4 bo prohibIta&, the ‘statutory      law 0r thla etato,
oltil   or criminal,  &we sot prohibit    the lxhlbltton   of
8 auadtle&            8peoiwn of Infantabnormality.
       lfa an            not la a poaitlbato aat whethermah aa
ltibitlon sq             or aur not 5an an 84ueatloualvalue to
tin    mbllo      ar earn
                        tb wrposo of lUvaztot3g lolantlfIo
madloallassrn~. If tha poullu            lttrlbuto    of the t-c-
head06baby Ia tho DorAanti         1. Span80 oaao Iurtffiod
lts praauvation     M lolaatIrIo     (pounda, thra the %urtlo
babp ao &.rubt hs aa 0~81 laiontlilo          anatdoal value.
Its preaanatha      an& lxhlbltior,   In tha twantlath o&n-
cannot ubitrrrll      or lightly    ba 8814 to oonatltuto    l
& wb lia llUiSanO0, L air th0 ixibllo    haalth or often& tha
oonturporarf Renaa of pub118 daoano~, imapootlv~            of the
laok or statutory    1.a on tb mb$aot.        Eleaibea, the rpoo-
h o a dth wh lo h w in lcuounaa Is wmx.?~~ahl~             iourbeoa
pnra 014, aad raprarenta l &8rinit0 piece 0r in             rt7,
thr rlgta    or ownormr?Ip M& goa6aaaIon of wbioh t c la*
will prot8ot.
           in amue     to pi   apdxlo   qoaatlona, H wish
to advisa    that   it Ia oaz opinion that the Stat0 Board
oi Roalth does not poaaoaa     tb     statutory  autbo?ItJ to
forbla the pub118 lxhlbitloa        or a tmooa-per       ol&
prsaoma      spoolmoo OS lal’ant    abnormallt~ knam as tim
%smIfIo4      hut10 babp.     It I8 W      0pIaioathat  thm
p ub 1 1lxtlbitfoa
          0       0r     l  proaon4& wwnlriad*      Infant
a b lowee
        h b o na  wlthan lpldwaii      oi plate-llkmaoali-
noes and uUoh lived threa daya, door not oontravono
th eo l+il o r orlsdnal ltatuto8 0r Texas.       It I8 our
further opinion that a parsit tar a a lxhlbltio?       OS a
8 oiaun or kfantlla        lbomtlolr   deslgnatod tin fwm-
aE lrd turtlebaby 1s w8 roqulrra by law. tie are
of tbo oplnloathat       a proseno    onlquo l*oIm8a of
hama nalfonimtlon.     i,s tb llubjoot of gropertr rights
in this state.     fimlly,    It 18 our o~lnlonthat undu
Article   4477, Ed0 500, tuaon~a     1LaO0te04 civil skt-
utoa,   tam State ?ibr& ai Siealth, acting through   t&o
stats and leoal nglatrar of Tltal Statistics,       ha8 tb
authorit    to grant or nfuaa a pomsIt foe the proum-
tlon or numIfioatlaa    at a monatrolu   birth.
        Em hen not beoa Iniormo4as to tbr mnaor la
whloh the *turtle   babp will ba oxhibitod to the publlo,
but auoh an oxhlbiticwr vi11 In all probability ba sub-
joot to the ooou~atIoatax laws 0r this state.   Sam
Artfolo?04V',  Sootlon8td to SO, turaoa*s hrmotat4
abii Statutes.
       Truatln~ that ua ban tally          aandoatIofaotoril~
lnsworo&four quoatloiu,mo are
                                      Talra vosy truly




IB:ob
          APPROVED~ 19, 1940